Case 4:19-cv-04136-SOH Document 51                 Filed 03/04/21 Page 1 of 9 PageID #: 339




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION


CHARLES SAMUEL JOHNSON, JR.                                                              PLAINTIFF


v.                                     Case No. 4:19-cv-4136


SERGEANT GRIFFIE, et al.                                                     DEFENDANTS

                                              ORDER

       Before the Court is a Report and Recommendation filed on November 30, 2020, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

ECF No. 49. Judge Bryant recommends that the Court grant Defendants’ Motion for Summary

Judgment. ECF No. 37. Plaintiff filed objections. ECF No. 50. The Court finds the matter ripe

for consideration.

                                        I. BACKGROUND

       Plaintiff, proceeding in forma pauperis, filed his complaint against some Defendants on

October 16, 2019. ECF No. 1. Plaintiff filed an amended complaint against all Defendant’s on

April 6, 2020. ECF No. 19. Plaintiff alleges that Defendants failed to protect him from another

inmate’s attack on September 26, 2019, under circumstances that violated his constitutional rights.

Id. at p. 4-11. Plaintiff contends that an altercation on September 24, 2019, in the Miller County

Detention Center (“MCDC”) between himself and the inmate that would later attack him should

have informed the MCDC staff that the inmate posed a threat to Plaintiff’s safety and that they

should be kept separate. Id.

       Plaintiff’s first claim for failure to protect is stated against Defendants Griffie, Ferral, and

Adams in their individual and official capacities. ECF No. 19, p. 6-7. Plaintiff alleges that they
Case 4:19-cv-04136-SOH Document 51                    Filed 03/04/21 Page 2 of 9 PageID #: 340




knew of the September 24, 2019, incident and failed to ensure that he was kept separated from the

other inmate. Id. Plaintiff’s second claim for failure to protect is against Defendant Burns in his

individual and official capacity. ECF No 19, p. 8. Plaintiff alleges Burns knew of the September

24, 2019, incident and did not take steps to protect Plaintiff. Id. Plaintiff’s third claim for failure

to protect is brought against Defendants Adams and Griffie in their individual and official

capacities. ECF No. 19, p. 10. In this claim for failure to protect, Plaintiff alleges “supervisory

liability” and asserts that Adams and Griffie knew of the September 24, 2019, incident and failed

to properly train and supervise the other officers to keep the inmates separated. Id.

       Defendants Burns, Ferral, and Griffie filed an answer to Plaintiff’s amended complaint on

April 8, 2020, and Defendant Adams filed his answer to the amended complaint on April 28, 2020.

ECF Nos. 22 and 27. Defendants filed their Motion for Summary Judgment on June 23, 2020.

ECF No. 37. Defendants argue that they did not fail to protect Plaintiff in violation of his rights

and that they are protected by qualified immunity. ECF No. 38, p. 6, 16. Plaintiff responded in

opposition on August 4, 2020. ECF No. 46. Judge Bryant filed his Report and Recommendation

on November 30, 2020, recommending that Defendants’ Motion for Summary Judgment be

granted. ECF No. 49. Defendant filed objections to Judge Bryant’s Report and Recommendation

on December 15, 2020. ECF No. 50.

                           II. SUMMARY JUDGMENT STANDARD

       “Summary judgment is appropriate if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Hess v. Union Pac.

R.R. Co., 898 F.3d 852, 856 (8th Cir. 2018) (citation omitted). Summary judgment is a “threshold

inquiry of . . . whether there is a need for trial—whether, in other words, there are genuine factual

issues that properly can be resolved only by a finder of fact because they reasonably may be



                                                  2
Case 4:19-cv-04136-SOH Document 51                     Filed 03/04/21 Page 3 of 9 PageID #: 341




resolved in favor of either party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). A

fact is material only when its resolution affects the outcome of the case. Id. at 248. A dispute is

genuine if the evidence is such that it could cause a reasonable jury to return a verdict for either

party. Id. at 252.

        In deciding a motion for summary judgment, the Court must consider all the evidence and

all reasonable inferences that arise from the evidence in a light most favorable to the nonmoving

party. Nitsche v. CEO of Osage Valley Elec. Co-Op, 446 F.3d 841, 845 (8th Cir. 2006). The

moving party bears the burden of showing that there is no genuine issue of material fact and that

it is entitled to judgment as a matter of law. See Enter. Bank v. Magna Bank, 92 F.3d 743, 747

(8th Cir. 1996). The nonmoving party must then demonstrate the existence of specific facts in the

record that create a genuine issue for trial. Krenik v. Cnty. of LeSueur, 47 F.3d 953, 957 (8th Cir.

1995). However, a party opposing a properly supported summary judgment motion “may not rest

upon mere allegations or denials . . . but must set forth specific facts showing that there is a genuine

issue for trial.” Anderson, 477 U.S. at 256.

                                             III. DISCUSSION

        A. Individual Capacity Claims

        Plaintiff brings a claim for failure to protect against all Defendants in their individual

capacities.

        “The Eighth Amendment imposes a duty on the part of prison officials to protect prisoners

from violence at the hands of other prisoners.” Perkins v. Grimes, 161 F.3d 1127, 1129 (8th Cir.

1998) (citing Farmer v. Brennan, 511 U.S. 825, 833 (1994)). Not every injury one prisoner suffers

at the hands of another prisoner creates a constitutional violation by the prison officials responsible

for that prisoner’s safety. See id. “A prison official violates the Eighth Amendment only if he acts

with deliberate indifference to a substantial risk of harm to the prisoner/detainee.” See Perkins v.

                                                   3
Case 4:19-cv-04136-SOH Document 51                    Filed 03/04/21 Page 4 of 9 PageID #: 342




Grimes, 161 F.3d at 1130 (citing Farmer v. Brennan, 511 U.S. at 834). “An official is deliberately

indifferent if he or she actually knows of the substantial risk and fails to respond reasonably to it .

. . .” Young v. Selk, 508 F.3d 868, 873 (8th Cir. 2007) (citing Farmer 511 U.S. at 844-45).

Negligence to a substantial risk alone is insufficient to show deliberate indifference. See Davis v.

Oregon County, Missouri, 607 F.3d 543, 549 (8th Cir. 2010) (citation omitted). A substantial risk

of harm is when the threat is pervasive and requires evidence of frequent violence that puts a

detainee in reasonable fear for his or her safety. See Falls v. Nesbitt, 966 F.2d 375, 378 (8th Cir.

1992).

         Judge Bryant recommends that Defendants be granted summary judgment for Plaintiff’s

individual capacity claims because Plaintiff has failed to allege facts sufficient to support a claim

for violation of his right to be protected from other prisoners. ECF No. 49, p. 13-14. Judge Bryant

begins his analysis by noting that Plaintiff failed to present any evidence as to the alleged

September 24, 2019 altercation. Id. at p. 14. The only indication Judge Bryant finds in the record

of any incident on that day is Officer Burns stating that he remembered Plaintiff and the other

inmate arguing through a door. Id. at p. 9, 14. As for the September 26, 2019 incident in which

the inmate attacked Plaintiff, Officer Ferral, the only Defendant present, noted that Plaintiff was

the one who aggressively initiated the interaction prior to being struck by the other inmate. Id. at

p. 3, 13. Judge Bryant notes that every disciplinary report from that day lists Plaintiff as the

aggressor and that Plaintiff was punished for a disciplinary infraction after review of the incident.

Id. at p. 6, 14. Judge Bryant concludes that all the evidence viewed in the light most favorable to

Plaintiff fails to show a detainment environment that presented a substantial risk of harm and that

his claim against Defendants in their individual capacities must fail. Id. at p. 14.




                                                  4
Case 4:19-cv-04136-SOH Document 51                    Filed 03/04/21 Page 5 of 9 PageID #: 343




       Plaintiff objects to the Report and Recommendation’s conclusion that the environment

during his confinement shows little evidence of a substantial risk of harm. ECF No. 50. Plaintiff

notes that he had informed Captain Adams multiple times of threats of violence to himself from

other inmates over the years of his detainment. Id. at p. 1-2. He also reiterates that he was attacked

on September 24, 2019 in the presence of Officer Burns, but does not offer new evidence to support

anything beyond Plaintiff and the other inmate arguing through a door. Id. at p. 2.

       The Court finds that Judge Bryant’s reasoning is sound. The evidence of a substantial risk

of harm prior to the incident is negligible as the only indication of risk in the record prior to the

attack is an argument Plaintiff and the other inmate had through a door. ECF No. 49, p. 9, 14.

This falls far short of a failure to protect claim’s requirement of establishing a “pervasive” pattern

of threats. See Falls v. Nesbitt, 966 F.2d at 378. Incidents where there was enough evidence to

show a substantial risk of harm to a detainee and prevent summary judgment on the matter involved

far more indications of a risk to the detainee. See Nelson v. Shuffman, 603 F.3d 439, 447 (8th Cir.

2010) (holding that an inmate that had an extensive record of sexually assaulting other detainees,

sexually harassing and assaulting staff, and continuously making threats of a similar nature to the

plaintiff created sufficient evidence of a substantial risk of harm). Also, the disciplinary reports

and Plaintiff’s subsequent punishment for the September 26, 2019 incident further undermine any

contention that the environment itself presented a risk as opposed to Plaintiff creating the risk.

ECF No. 49, p. 6, 14. As to Plaintiff’s objection that there was a long history of him raising

concerns about his safety, Judge Bryant noted that the record shows Plaintiff had made enough

frivolous and unsupported claims to MCDC staff regarding his safety that the staff considered it a

pattern. ECF No. 49, p. 10. Taken together, the record supports Judge Bryant’s conclusion that

there is insufficient evidence to support Plaintiff’s claim that his right to be protected from other



                                                  5
Case 4:19-cv-04136-SOH Document 51                    Filed 03/04/21 Page 6 of 9 PageID #: 344




inmates was violated. Accordingly, Plaintiff’s failure to protect claims against Defendants in their

individual capacities must fail.

       B. Failure to Train

       Plaintiff’s claims against Defendants Griffie and Adams for failure to protect argues for

liability due to their supervisory positions.

       “A supervisor is not vicariously liable under 42 U.S.C. § 1983 for an employee's

unconstitutional activity.” White v. Holmes, 21 F.3d 277, 280 (8th Cir. 1994) (citation omitted).

While a superior cannot be vicariously liable for a violation they did not participate in, they could

be liable under a failure to supervise and train. See Parrish v. Ball, 594 F.3d 993, 1002 (8th Cir.

2010). An individual can be held liable under for a failure to train and supervise if they: 1) received

notice of a pattern of unconstitutional acts committed by subordinates; 2) demonstrated deliberate

indifference to or tacit authorization of the offensive acts; 3) failed to take sufficient remedial

action; and 4) such failure proximately caused injury to [Plaintiff]. See id.

       Judge Bryant concludes that there is no basis for potentially holding Defendants Griffie

and Adams liable under supervisor liability because he already determined that a constitutional

violation did not occur. ECF No. 49, p. 15. Defendant’s objections simply reiterate his belief that

his right to be protected was violated and that Adams and Griffie bear responsibility as supervisors

of other MCDC staff. ECF No. 50, p. 2-3.

       The Court agrees with Judge Bryant. The Court has already determined that Plaintiff failed

to allege sufficient facts to support a claim that his right to be protected was violated. Accordingly,

Plaintiff’s claims against Defendants Adams and Griffie for their role as supervisors necessarily

fails because there is no genuine issue regarding whether their subordinates’ actions violated

Plaintiff’s right. See Parrish v. Ball, 594 F.3d at 1002.



                                                  6
Case 4:19-cv-04136-SOH Document 51                    Filed 03/04/21 Page 7 of 9 PageID #: 345




       C. Official Capacity Claims

       Plaintiff also brought his claims for failure to protect against all Defendants in their official

capacities.

       “Claims against individuals in their official capacities are equivalent to claims against the

entity for which they work; they require proof that a policy or custom of the entity violated the

plaintiff's rights, and the only type of immunity available is one belonging to the entity itself.” See

Gorman v. Bartch, 152 F.3d 907, 914 (8th Cir. 1998) (citation omitted). Claims against Defendants

in their official capacity function as claims against Miller County. See Murray v. Lene, 595 F.3d

868, 873 (8th Cir. 2010). A municipality cannot be liable for a § 1983 violation if none of its

employees are found to be liable. See id.

       Judge Bryant concludes that Plaintiff’s claims against Defendants in their official capacity

must fail. ECF No. 49, p. 16. He does so because Plaintiff never argues that the policies of Miller

County itself led to the alleged violation of his rights. Id. Judge Bryant notes that the policies

highlighted by Plaintiff would have been more likely to prevent his attack and injuries if followed

more closely by the MCDC staff. Id. at 16-17. Plaintiff’s objection does not contend that the

policies themselves contributed to the alleged violation of his rights. ECF No. 50, p. 1-3. Plaintiff’s

references to the MCDC’s policies show the opposite. Those policies generally indicate Plaintiff

should have been kept away from the inmate who injured him in such a situation. Id.

       The Court agrees that Plaintiff’s claims against Defendants in their official capacities fail.

Plaintiff’s references to MCDC’s official policies indicate that Defendants’ alleged violations were

not pursuant to any of those policies. Instead, the policies emphasize taking actions, such as

keeping feuding inmates separate, that may have prevented Plaintiff’s injuries.              Plaintiff’s

objection only continues to emphasize Defendants’ failure to perfectly adhere to the official



                                                  7
Case 4:19-cv-04136-SOH Document 51                   Filed 03/04/21 Page 8 of 9 PageID #: 346




guidance and does not show how the policies led to any violation. Also, the Court has already

concluded that there is no factual basis to support Plaintiff’s claim that his right to be protected

from other inmates was violated. Accordingly, his claims against Defendants in their official

capacities fail on that ground as well. See Murray v. Lene, 595 F.3d at 873.

       D. Qualified Immunity

       Defendants’ summary judgment motion also asserted that they were protected from

Plaintiff’s claims by qualified immunity.

       “Qualified immunity shields a government official from liability when his conduct does

not violate ‘clearly established statutory or constitutional rights of which a reasonable person

would have known.’” Krout v. Goemmer, 583 F.3d 557, 564 (8th Cir. 2009) (quoting Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982)). To determine if an official is entitled to the protection of

qualified community the Court must determine: 1) if the facts alleged or shown establish a

violation of a constitutional right; and 2) that right was clearly established at the time of the

official’s action and that a reasonable person would know the conduct was unlawful. See Scott v.

Benson, 742 F.3d 335, 339 (8th Cir. 2014) (citation omitted).

       Judge Bryant concludes that all Defendants have qualified immunity because Plaintiff

failed to allege facts sufficient to demonstrate a claim for a violation of his right to be protected

from other inmates. ECF No. 49, p. 15-16. Plaintiff’s objection does not address this aspect of

Judge Bryant’s Report and Recommendation and only contends that the facts establish that the

MCDC staff violated his rights.

       The Court has already concluded that the facts cannot sustain Plaintiff’s contention that his

constitutional right to be protected from other inmates was violated. Accordingly, the Court must

agree with Judge Bryant’s conclusion that the Defendants are protected by qualified immunity.



                                                 8
Case 4:19-cv-04136-SOH Document 51                  Filed 03/04/21 Page 9 of 9 PageID #: 347




                                        CONCLUSION

       Upon de novo review of the Report and Recommendation, and for the reasons discussed

above, the Court finds Plaintiff’s objections insufficient to cause the Court to deviate from Judge

Bryant’s Report and Recommendation. Accordingly, the Court hereby overrules Plaintiff’s

objections and adopts the Report and Recommendation (ECF No. 49) in toto. Defendants’ Motion

for Summary Judgment (ECF No. 39) is hereby GRANTED. All claims against the Defendants

are DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED, this 4th day of March, 2021.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge




                                                9
